DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-9, drawn to a method for producing endless abrasive articles.
Group II, claim(s) 10-11, drawn to an apparatus for producing endless abrasive articles.
Group III, claim(s) 12-15, drawn to an endless spiral wound abrasive article.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II, and III lack unity of invention because even though the inventions of these groups require the technical feature of providing a mandrel coil which comprises a first complete turn formed of an endless mandrel belt, feeding the endless mandrel belt to an input end of the mandrel coil and unwinding the endless mandrel belt from an output end of the mandrel coil so as to move the surface of the first complete turn of the mandrel coil, forming a laminated sleeve by feeding a first strip on the moving surface of the first complete turn of the mandrel coil, and forming an endless abrasive article by cutting laminated sleeve, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of U.S. Patent No. 3,906,684 to Marshall et al. (hereinafter Marshall).  Marshall teaches a coated abrasive article and a method to manufacture a coated abrasive article (see Figure 3) which involves a continuous (i.e. endless) supply of a flexible backing material which is provided by a supply roll, reference no. 20, which guided by brake roll 22. Roll 22 is taken to read on the claimed mandrel coil wherein the flexible backing (i.e. endless mandrel belt) is fed to an input end of roll 22, and the flexible backing unwinds from an output of the roll 22. The flexible backing reads on the endless mandrel belt. The flexible backing completes a turn, and an adhesive and abrasive grains form a laminated sleeve wherein a first strip of adhesive is suppled to the surface of the backing, and after passing through other stages/sections, an endless abrasive articles is formed and is wound on another roll. Cutting the coated abrasive article is inevitable to form multiple pieces of coated abrasive article. 
During a telephone conversation with attorney Samantha Page on 6/29/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The presence of “mandrel belt B0”, “first strip S1”, “mandrel coil 200”, in claim 3 and “mandrel belt B0” in line 3 of claim 4 are indefinite because reference numbers referring to section and segments of a Figure cannot be incorporated into the language of a claim. 
For the purpose of examination, it is assumed that said recitations are as follows: “mandrel belt (B0)”, “first strip (S1)”, “mandrel coil (200)”, in claim 3 and “mandrel belt (B0)” in line 3 of claim 4, wherein the reference numbers and letters are in parenthesis. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,906,684 to Marshall et al. (hereinafter Marshall).

With respect to claim 1, Marshall teaches a coated abrasive article and a method to manufacture a coated abrasive article (see Figure 3) which involves a continuous (i.e. endless) supply of a flexible backing material which is provided by a supply roll, reference no. 20, which is then passed through the brake roll 22. Roll 22 is taken to read on the claimed mandrel coil wherein the flexible backing (i.e. endless mandrel belt) is fed to an input end of roll 22, which is taken to be where the backing start winding onto roll 22. The flexible backing, then, unwinds from an output of the roll 22, which is taken to be the unwinding of the backing from the top of roll 22 as shown in the Figure. The flexible backing reads on the endless mandrel belt. The flexible backing completes a turn, passed through two other rolls and then an adhesive and abrasive grains are supplied and cover it thus forming a laminated sleeve wherein a first strip of adhesive is suppled to the surface of the backing, and after passing through other stages/sections, an endless abrasive articles is formed and is eventually wound on another roll, and after unwinding from the windup section, is heated to cure (Figure 3, columns 8-11). Cutting the coated abrasive article is inevitable to form multiple pieces of coated abrasive article.

With respect to claim 5, in the windup section of Figure 3 of Marshalls, where the coated backing is wound, the adhesive which is laminated onto the backing, as the coated backing wound, would be in contact with the further section of the backing; thus, in short, a first common seam is formed between a first portion of the first strip and a second portion of the first strip. As the coated backing continues to wound and covered with more coated backings, due to winding, there forms a winding of a second strip on the first strip such that the second strip overlaps the first common seam.

With respect to claim 7, the laminated material onto the backing comprises abrasive grains; Figure 3 also shows a section wherein abrasive grains are applied. 

Allowable Subject Matter
Claims 2-4, 6, 8, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. With respect to claims 3 and 4, it is noted that said claims would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art do not disclose or suggest the cumulative limitations of claims 1 and 2, the cumulative limitations of claims 1 and 3, the cumulative limitations of claims 1 and 4, the cumulative limitations of claims 1, 5, and 6, the cumulative limitations of claims 1 and 8, the cumulative limitations of claims 1 and 9.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731